624 So.2d 432 (1993)
Gwen ZELLER, et al.,
v.
Tom JORDING, et al.
No. 93-C-1293.
Court of Appeal of Louisiana, Fourth Circuit.
July 30, 1993.
Valerie T. Schexnayder, Claude A. Greco, Hailey, McNamara, Hall, Larmann & Papale, Metairie, for relator.
Val Patrick Exnicios, Samuel Richard Exnicios, New Orleans, for respondents.
Before PLOTKIN, JONES and LANDRIEU, JJ.
PLOTKIN, Judge.
La.C.C.P. art. 1733 requires a party requesting a jury trial to do so within ten days of the filing of the last pleading directed to any issue triable by a jury. The relator Independent Fire Insurance Company failed to make a request for the jury within the applicable time limit. Therefore, the trial court was correct in denying the relator's untimely claim.
Independent Fire Insurance Company (Independent Fire), argues that it is entitled to *433 a trial by jury because it did not have knowledge that the plaintiffs' claim for damages satisfied the jurisdictional amount for a trial by jury prior to its request for a jury trial. However, relator should have requested a jury trial within the time prescribed in art. 1733 and it would have been the plaintiff's burden to move to strike the jury or to amend his petition to show that the good faith amount in dispute was less than $20,000. Nugent v. United States Fidelity & Guaranty Co., 551 So.2d 797 (La.App. 3rd Cir.1989).
JONES and LANDRIEU, JJ., concur.